Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 02/09/21 and examiner initiative interview on 03/04/21.
Claims 1-7 are under examination.

Terminal Disclaimer
4.	Electronic terminal disclaimer filed on 03/01/21 has been reviewed and approved on 03/01/21. 

Response to Arguments
5.	The e-Terminal disclaimers filed on 03/01/21 has been reviewed and are accepted.  The terminal disclaimer has been recorded and the Obviousness double patenting (ODP) rejection is withdrawn.
6.	Applicant’s arguments filed on 02/09/21 regards to 103 rejection has been fully considered and is persuasive. Therefore, the 103 rejection has been withdrawn.

Allowable Subject Matter
7.	Claims 1-7 are allowed in light of the terminal disclaimer and the prior arts in the record. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Damnjanovic et al. 2016/0056935 A1 (See abstract, Para. 00069-0013).
B.	Patel et al. 2015/0263837 A1 (See FIG. 1, Para. 0002, 0005 & 0039).
C.	Lee et al. 2014/0003387 A1 (See Para. 0057 & 0059).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469